DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities, and should be:
“…exit the reservoir at a second location of the reservoir positioned across from the first location.”

Claims 17 and 19 are objected to because of the following informalities:
Each instance of “the sensing reservoir” should be simply “the reservoir” (as claimed in claims 1 and 5).

Claim 26 is objected to because of the following informalities, and should be:
“…the optical sensing unit comprises a plurality of light (insert a space between “of” and “light”) sources, each of the plurality of light (insert a space between “of” and “light”)  sources configured to emit light having a unique wavelength range…”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-9, 17-23, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzidon et al. (U.S. Pub. 2011/0084842).

Regarding claim 1, Tzidon discloses (Figs. 1-3) an apparatus for containing and measuring a fluid (see par. [0010]), the apparatus comprising:
a reservoir 24 [0047] configured to contain the fluid [0010]; and
an optical sensing unit 30 [0054] operably coupled to the reservoir 24 [0058], the optical sensing unit 30 configured to generate measurement data indicative of one or more properties of the fluid (see pars. [0010], [0058], and [0064]), wherein the optical sensing unit 30 comprises a light source 32 [0056] and a detector 34 [0056], the light source 32 configured to emit light towards the reservoir 24/25 [0058], and the detector 34 configured to detect an intensity of the light emanating from the reservoir 24/25 [0058].

Regarding claim 5, Tzidon discloses (Figs. 1-3) the light is configured to enter the reservoir 24/25 at a first location of the reservoir (as shown in Figs. 2-3; [0058]) and exit the reservoir at a second location of the reservoir positioned across the first location (as shown in Figs. 2-3; [0058]).


Regarding claim 7, Tzidon discloses (Figs. 1-3) the light from the light source 32 is configured to pass through the first location at an oblique (i.e. non-90° angle), downward-facing angle towards the second location (i.e. toward the lower of the detectors 34: see Fig. 2; [0057]).

Regarding claim 8, Tzidon discloses (Figs. 1-3) the reservoir 24/25 comprises an input light guiding structure 25 (i.e. the shape/structure of the extension itself: [0058]; Fig. 3) configured to direct the light from the light source 32 at the oblique, downward-facing angle (as shown in Fig. 3; [0058]).

Regarding claim 9, Tzidon discloses (Figs. 1-3) the reservoir 24/25 comprises an output light guiding structure 25 (i.e. the shape/structure of the extension itself: [0058]; Fig. 3) configured to direct the light exiting through the second location towards the detector 34 (as shown in Fig. 3; [0058]).



Regarding claim 18, Tzidon discloses (Figs. 1-4) the optical sensing unit 30 is configured to measure light scattered by the fluid contained in the reservoir 24/25 [0058].

Regarding claim 19, Tzidon discloses (Figs. 1-4) the reservoir 24 further comprises one or more fluid level sensors 30 configured to generate measurement data indicative of a level of fluid contained in the reservoir 24 (i.e. empty or not: [0053]/[0064]; Fig. 4), wherein the reservoir 24 further comprises a processing unit [0064] operatively coupled to the one or more fluid level sensors 30 and the optical sensing unit [0064], and wherein the processing unit is configured with instructions to adjust a signal measured by the detector 30 in response to the level of fluid contained in the reservoir (i.e. illuminate with a different light: [0067], or stop illumination: [0068]).



Regarding claim 21, Tzidon discloses (Figs. 1-4) one or more fluid sensors 32/34 configured to generate measurement data indicative of a level of fluid contained in the reservoir 24 (i.e. empty or not: [0053]/[0064]; Fig. 4), the one or more fluid sensors 32/34 operably coupled with the processing unit [0064], wherein the processing unit is configured with instructions to control measurement with the optical sensing unit in response to the level of fluid contained in the reservoir (i.e. detect water, step 70: Fig. 4; [0067]).

Regarding claim 22, Tzidon discloses (Figs. 1-4) the processing unit is configured with instructions to calibrate a signal measured by the detector (i.e. compare to a threshold: [0064]) to generate the measurement data that is relative with respect to a calibrated value [0064].

Regarding claim 23, Tzidon discloses (Figs. 1-4) the processing unit is configured with instructions to determine one or more of a composition of the fluid [0064] or a quality of the fluid [0067] based on the measurement data generated by the optical sensing unit (see pars. [0064] and [0067]).



Regarding claim 30, Tzidon discloses (Figs. 1-4) a processing unit [0064] operably coupled with the optical sensing unit 30, the processing unit configured with instructions to adjust a signal measured by the detector 34 (i.e. illuminate with a different light: [0067], or stop illumination: [0068]) in response to dark current measurements (in response to the detected light pulses, which include light and dark portions: [0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tzidon et al. (U.S. Pub. 2011/0084842).

Regarding claims 2-4, Tzidon is applied as above, but does not disclose the light source and the detector are arranged such that the light from the light source travels through the fluid over a path length that is less than 10 mm; the path length is less than 5 mm; and the path length is in a range from about 1 mm to about 5 mm.
However, such a modification would be merely a change in the size/proportion of the device, which is obvious.  See MPEP 2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzidon’s device so that the light source and the detector are arranged such that the light from the light source travels through the fluid over a path length that is less than 10 mm; the path length is less than 5 mm; and the path length is in a range from about 1 mm to about 5 mm.

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tzidon et al. (U.S. Pub. 2011/0084842) in view of Muldoon (U.S. Pub. 2016/0123876).


Muldoon discloses the apparatus comprises a plurality of detectors [0068], each of the plurality of detectors configured to receive light having a unique wavelength range [0068]-[0069], thereby enabling measurement of light absorption by the fluid at a plurality of different wavelengths [0068]-[0069]; the optical sensing unit further comprises a plurality of narrow bandpass filters [0065] disposed between the reservoir and the plurality of detectors [0065]; the optical sensing unit comprises a plurality of light sources [0067], each of the plurality of light sources configured to emit light having a unique wavelength range [0069], wherein each of the plurality of light sources is aligned with each of the plurality of detectors (as shown in Fig. 2) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzidon’s device so that the apparatus comprises a plurality of detectors, each of the plurality of detectors configured to receive light having a unique wavelength range, thereby enabling measurement of light absorption by the fluid at a plurality of different wavelengths; the optical sensing unit further comprises a plurality of narrow bandpass filters disposed between the reservoir and the plurality of detectors; the optical sensing unit comprises a plurality of light sources, each of the plurality of light sources configured to emit light having a unique wavelength range, wherein each of the plurality of light sources is aligned with each of the plurality of detectors such that each pair of light source and detector forms a measurement channel for light absorption by the fluid at a unique wavelength range; the optical sensing unit further comprises a plurality of narrow bandpass filters disposed between the plurality of light sources and the reservoir; and a processing unit operably coupled with the optical sensing unit, wherein the processing unit is configured with instructions to 
Such a modification would make it easier to detect and identify the analyte of interest and characterize the fluid (Muldoon: [0069]).

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852